          Case 19-33395 Document 179 Filed in TXSB on 07/03/19 Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


IN RE:                                                 §      Chapter 11
                                                       §
LEGACY RESERVES, INC., et al1                          §      Case No. 19-33395 (MI)
                                                       §
              DEBTOR(S)                                §      (Jointly Administered)

                          NOTICE OF APPOINTMENT OF OFFICIAL
                          COMMITTEE OF UNSECURED CREDITORS

TO THE HONORABLE MARVIN ISGUR
UNITED STATES BANKRUPTCY JUDGE:

               COMES NOW the United States Trustee, ("UST") through the undersigned
attorney, pursuant to Sec. 1102(a) and 1102(b)(1) of the Bankruptcy Code and hereby appoints
following eligible creditors to the official committee of unsecured creditors in the above captioned
case:


    Wilmington Trust, National Association                           Steven Cimalore
    1100 North Market Street                                         (302) 636-6058
    Wilmington, DE 19890

    Dalton Investments, LLC                                          Steven D. Persky
    1601 Cloverfield Blvd., Suite 5050-N                             (424) 231-9100
    Santa Monica, CA 90404

    Paul C. Drueke                                                   Paul C. Draeke
    1630 Foot Hills Trail NE                                         (616) 821-5375
    Ada, MI 49301

    John M. Dinkel                                                   John M. Dinkel
    3615 W Norfolk Ave.                                              (402) 640-5094
    Norfolk, NE 68702


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Legacy Reserves Inc. (9553); Legacy Reserves GP, LLC (1065); Legacy Reserves LP
(1069); Legacy Reserves Finance Corporation (1181); Legacy Reserves Services LLC (2710); Legacy Reserves
Operating LP (7259); Legacy Reserves Energy Services LLC (1233); Legacy Reserves Operating GP LLC (7209);
Dew Gathering LLC (4482); Pinnacle Gas Treating LLC (3711); Legacy Reserves Market 93). The location of the
Debtors’ service address is: 303 W. Wall St., Suite 1800, Midland, TX 79701.
       Case 19-33395 Document 179 Filed in TXSB on 07/03/19 Page 2 of 2



 Nicholas Mumford                                      Nicholas Mumford
 117 Legend Hollow                                     (830) 336-4670
 Boerne, TX 78006


Dated: July 3, 2019                         HENRY G. HOBBS, JR.
                                            ACTING UNITED STATES TRUSTEE

                                            By: /s/Stephen D. Statham
                                            Hector Duran
                                            Trial Attorney
                                            Texas Bar No. 00783996/Fed. ID No. 15243
                                            Stephen D. Statham
                                            Trial Attorney
                                            Texas Bar No.19082500/Fed. ID No. 9191
                                            Office of the United States Trustee
                                            515 Rusk Avenue, Suite 3516
                                            Houston, TX 77002
                                            (713) 718-4650 Ext 239/252
                                            (713) 718-4670 Fax



                              CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Notice of Appointment of
Official Committee of Unsecured Creditors has been served by electronic means on all PACER
participants on this 3rd day of July, 2019.

                                          /s/ Stephen D. Statham
                                          Stephen D. Statham
                                          Trial Attorney
